Exhibit 10.4

MICROFIB SUPPLY AGREEMENT

(Integra as Supplier)

This Supply Agreement (“Agreement”) sets forth the terms and conditions under
which Integra LifeSciences Corporation (“Integra”) contracts with SeaSpine
Orthopedics Corporation (“SeaSpine” and together with Integra, the “Parties”) to
provide the products set forth on Exhibit A (each individually, a “Microfib
Product” and collectively, the “Microfib Products”) on a non- exclusive basis at
the prices set forth herein.

1. MANUFACTURING AND SUPPLY RELATIONSHIP:

1.1 General; the Microfib Products. Under this Agreement, SeaSpine engages
Integra as a Microfib Products supplier. Integra may designate an affiliate of
Integra to perform its obligations hereunder, provided that Integra shall remain
liable for all such obligations. Attached hereto as Exhibit A is a complete list
of the Microfib Products (as of the Effective Date (as defined in Section 3))
and their Prices (as defined in Section 2.1(a)). No other right or license is or
shall be created or granted hereunder by implication, estoppel or otherwise,
except as expressly provided in this Agreement. SeaSpine agrees to use the
Microfib Products solely as part of a Mozaik Product (as defined below) and not
to sell the Microfib Product in separate form. “Mozaik Product” means a ceramic
collagen matrix product marketed under the Mozaik brand, including Mozaik Strip,
Mozaik Putty, and Mozaik Moldable Morsels, and all equivalent products that are
(x) marketed under spine brands, or (y) provided to third parties on a private
label basis, in each case as of the Effective Date, any next generation
successor version of any of the foregoing products and any biomaterial products
created after the Effective Date that use any of the foregoing ceramic collagen
matrix products as a subcomponent in the manufacture of the final configuration
of such biomaterial product.

1.2 Specifications. The specifications for the Microfib Products (as the same
may be modified from time to time hereunder, the “Specifications”) as of the
Effective Date are set forth in Exhibit B.

1.3 Changes to the Microfib Products.

 

  a. Integra shall have the right to modify the Microfib Products or their
Specifications (i) as necessary to comply with changes in Law (as defined in
Section 8.1) or (ii) for any other reason provided that such modification does
not affect the form, fit, function, safety or appearance of the Microfib
Products. If, however, Integra plans to modify any Microfib Product or its
Specifications, Integra shall provide SeaSpine written notice at least sixty
(60) days in advance of the effectiveness of such modification (unless
impractical for regulatory reasons, in which case such notice shall be provided
promptly after the need to modify the Microfib Products or their Specifications
is determined by Integra).

 

  b. Integra will not in any event use tendons from bovine other than New
Zealand bovine in the manufacture of the Microfib Products without the prior
written consent of SeaSpine.

 

  c. If Integra makes a modification to the Microfib Products in accordance with
this Section 1.3, Integra shall provide SeaSpine with information on the
changes, and corresponding updated guidelines and instructions for use, if
applicable.

 

1



--------------------------------------------------------------------------------

2. MICROFIB PRODUCT PRICES AND OTHER FEES:

2.1 Prices.

 

  a. SeaSpine shall pay Integra for the Microfib Products at the per gram prices
listed in Exhibit A, as such prices may be modified as described in
Section 2.1(b) (the “Prices”).

 

  b. Integra may increase its Prices for the Microfib Products annually
effective after Integra has given SeaSpine sixty (60) days’ prior notice of such
Price increases. Price increases shall apply to all orders shipped after the
effective date of such increase. Annual price increases shall not exceed the
greater of (i) three percent (3%) or (ii) the annual change in the consumer
price index for all urban consumers for all cities for the twelve month period
immediately preceding the notice of such price increase, as published by the
United States Bureau of Labor Statistics (http://www.bls.gov); provided,
however, that if at any time during the Term, Integra experiences a documented
increase in its variable costs related to the Microfib Products of greater than
five percent (5%) in any calendar year, the Parties will meet and confer in good
faith to negotiate applicable adjustments to the Prices.

3. EFFECTIVE DATE: The effective date of this Agreement shall be July 1, 2015
(“Effective Date”).

4. TERM AND TERMINATION:

4.1 Term. This Agreement shall commence on the Effective Date and expire, except
as earlier terminated hereunder, on the seventh (7th) anniversary of the
Effective Date (the “Initial Term”), provided that this Agreement shall
automatically renew for an additional one (1) year period after the end of the
Initial Term. After such one year-renewal period, SeaSpine may, upon written
notice to Integra at least one hundred eighty (180) days prior to the expiration
of such one year-renewal period (or, if applicable, the first Term Extension)
extend the Agreement for up to two additional three (3) year periods (each, a
“Term Extension”). The Parties may, upon mutual written agreement, extend the
Term thereafter. The Initial Term and any Term Extension are collectively
referred to as the “Term”.

4.2 Termination

 

  a.

Breach. Either Party may terminate this Agreement for cause upon written notice
of material breach by the other Party of this Agreement (a “Termination
Notice”), which shall include an opportunity for the breaching Party to cure. If
the breaching Party does not cure the material breach identified in the
Termination

 

2



--------------------------------------------------------------------------------

  Notice within ninety (90) days (or if such breach is a failure of SeaSpine to
make payment to Integra when due hereunder, thirty (30) days) after receipt of
such Termination Notice or such longer cure period as the Parties may agree in
writing, this Agreement shall terminate.

 

  b. Convenience. After the end of the Initial Term, either Party may terminate
this Agreement for convenience upon at least one hundred eighty (180) days’
written notice to the other Party.

 

  c. Bankruptcy, etc. Either Party may terminate this Agreement immediately upon
written notice to the other Party if proceedings in bankruptcy or insolvency are
instituted by or against the other Party, or a receiver is appointed, or if any
substantial part of the assets of the other Party is the object of attachment,
sequestration or other type of comparable proceeding, and such proceeding is not
vacated or terminated within sixty (60) days after its commencement of
institution.

4.3 Effects of Termination.

 

  a. Mutual Obligations. After either Party provides a Termination Notice and
pending termination of this Agreement, the Parties shall continue to perform
their respective obligations hereunder until termination or expiration of the
Term is effective. Expiration of the Term or termination of this Agreement shall
not relieve the Parties of any obligation accruing prior to such expiration or
termination. Each Party agrees, at the request of the other Party upon the
expiration of the Term or termination of this Agreement, to return or destroy at
the option of the receiving party all Confidential Information exchanged
pursuant to Section 10, except such Confidential Information it may be required
to retain under applicable Laws.

 

  b. Termination by Integra. Upon termination of this Agreement by Integra
pursuant to Section 4.2(a) (Breach), Integra may, at its sole option, supply and
ship any Order(s) (as defined below) submitted to Integra prior to the effective
date of termination or expiration of the Term to SeaSpine and SeaSpine shall pay
the applicable Prices, all in accordance with the terms and conditions of this
Agreement.

 

  c. Termination by SeaSpine. Upon termination of this Agreement by SeaSpine
pursuant to Section 4.2(a) (Breach), with respect to Order(s) submitted to
Integra and accepted prior to the effective date of termination, SeaSpine may at
its option, either (x) cancel any unfilled Orders or (y) advise Integra that
SeaSpine wishes to have such unfilled Orders filled, in which event Integra
shall supply and ship the Microfib Products pursuant to such then pending Orders
for the Microfib Products for delivery after the effective date of termination
or expiration. SeaSpine shall pay the applicable Prices, all in accordance with
the terms and conditions of this Agreement.

 

3



--------------------------------------------------------------------------------

4.4 Final Order. In the event of termination or expiration of this Agreement for
any reason other than by Integra pursuant to Section 4.2(a) (Breach) or
Section 4.2(c) (Bankruptcy, etc.), SeaSpine shall have the right, at its
discretion, to place a final order for the Microfib Products prior to or on the
last day of the Term in an amount of each Microfib Product not in excess of the
lesser of (A) one hundred thirty percent (130%) of the amount of such Microfib
Product set forth in the last forecast (including the Binding Forecast and
calendar quarters 3 and 4 included therein) provided by SeaSpine in accordance
with Section 5.2 prior to the placement of such final order and (B) four
(4) times the Maximum Quarterly Order (as defined in Section 5.2). If SeaSpine
desires to order additional grams of Microfib Product in excess of such amount,
SeaSpine shall notify Integra in writing and the Parties shall discuss in good
faith, provided that Integra shall have no obligation to accept any such
additional order. Integra may schedule delivery of the final order over four
calendar quarters with the first such calendar quarter beginning at least three
(3) months after the end of the Term, at Integra’s discretion, provided that
Integra will make available for delivery in each such calendar quarter an amount
of each Microfib Product that, when added to the amount of such Microfib Product
previously made available by Integra pursuant to this Section 4.4,equals at
least (i) (A) the amount of such Product included in the final order, divided by
(B) 4, multiplied by (ii) the number of such calendar quarters to date.

5. ORDERS; FORECASTS; ACCEPTANCE OF THE MICROFIB PRODUCTS, ETC.

5.1 Orders. SeaSpine is obligated to purchase the Microfib Products for which it
has issued a firm order or orders to Integra (“Order(s)”), whether pursuant to a
forecast that is deemed binding hereunder, or pursuant to a purchase order
accepted by Integra. Integra does not stock the Microfib Products in inventory
for purchase by SeaSpine. All Orders must contain delivery dates not less than
ninety (90) days after the date of receipt of the Order by Integra, unless
otherwise agreed upon in writing by Integra.

5.2 Forecasts. No later than the first business day of each calendar quarter,
SeaSpine shall provide Integra with a written rolling forecast as to SeaSpine’s
requirements of the Microfib Products for the next four (4) calendar quarter
period. Each calendar quarter forecast will consist of the following:

 

  a. The first two (2) calendar quarters of each forecast shall be binding on
SeaSpine (“Binding Forecast”) and accompanied by an Order for such forecasted
amount of the Microfib Products. The Order shall be in writing and shall specify
the delivery date (which must be at least ninety (90) days after the receipt by
Integra of the Order), quantity of each Microfib Product ordered and the Prices
and total cost of the Order.

 

  b. Each forecast shall update the prior forecast by:

 

  i. dropping the previous calendar quarter 1 from the forecast;

 

  ii. moving calendar quarter 2 from the previous forecast to be calendar
quarter 1 of the updated forecast;

 

4



--------------------------------------------------------------------------------

  iii. updating, as appropriate and subject to clause (c) below, calendar
quarters 3 and 4 of the previous forecast, which as updated will be calendar
quarters 2 and 3 of the updated forecast; and

 

  iv. adding a new calendar quarter 4 to the updated forecast, subject to clause
(c) below.

The initial forecast for the Microfib Products is set forth on Exhibit C
attached hereto.

 

  c. SeaSpine may not increase or decrease the amounts forecasted in the Binding
Forecast, but may, subject to Integra’s written acceptance, issue additional
Orders during such two (2) calendar quarter period as provided in Section 5.6.
In addition, SeaSpine may not increase the number of grams of the Microfib
Products forecasted for any calendar quarter period (e.g., 2Q 2016) by more than
thirty percent (30%) in aggregate from the number of grams first forecast for
such calendar quarter (i.e. when such calendar quarter period was calendar
quarter 4 of the forecast), and SeaSpine may not reduce such number of grams
first forecasted for such calendar quarter by more than ten percent (10%) in
aggregate from the number of grams first forecast for such calendar quarter,
without the prior written consent of Integra. SeaSpine shall not order for any
calendar quarter more than the number of grams of Microfib Product set forth on
Exhibit D attached hereto (the “Maximum Quarterly Order”).

 

  d. SeaSpine will use commercially reasonable efforts to ensure that the
forecast for calendar quarters 3 and 4 is accurate, but the forecast for such
calendar quarters will not constitute an Order.

 

  e. In the event that SeaSpine fails to provide a Binding Forecast for a
particular calendar quarter, unless Integra otherwise notifies SeaSpine in
writing, the last available forecasted amount for such calendar quarter shall
become a firm Order, provided, however, that nothing contained in this
Section 5.2(e) shall be deemed to affect any of Integra’s rights or limit any of
Integra’s remedies as a result of such failure.

5.3 Batch Sizes. SeaSpine agrees to order the Microfib Products in whole
multiples of the batch sizes set forth on Exhibit D (although SeaSpine
acknowledges and agrees that the actual quantity of the Microfib Products
delivered may be adjusted as set forth in Section 5.5 or as otherwise expressly
provided in this Agreement).

5.4 Acceptance of Orders. Upon receipt of an Order, Integra shall review the
Order and shall have ten (10) business days from the Order’s receipt to notify
SeaSpine of Integra’s acceptance or rejection of the Order. Integra shall accept
any Order for a Binding Forecast that complies with the terms of this Agreement.
If any other Order is rejected by Integra, Integra shall use reasonable efforts
to provide SeaSpine with a reason for the rejection. If Integra fails to reject
an Order in such ten (10) business day period, such Order shall be deemed
accepted. Integra shall use commercially reasonable efforts to fill accepted
Orders with Microfib Product

 

5



--------------------------------------------------------------------------------

not later than ninety (90) days after the receipt of the Order or on the
delivery date requested, whichever date is later. However, reasonable delay in
shipment (where any delay of ninety (90) days or less after scheduled shipment
shall be presumed reasonable) shall not be considered a breach of this Agreement
and shall not relieve SeaSpine of its obligations to accept such shipment.

5.5 Whole Lots. Due to variances in manufacturer yields of the Microfib Products
(“Product Lots”), in filling any Order for SeaSpine, Integra has the right to
deliver to SeaSpine a quantity of the Microfib Products that is larger or
smaller than the Order. Within three (3) business days of notification by
Integra of the quantity of the Microfib Products constituting a Product Lot,
SeaSpine agrees to issue to Integra a revised purchase order matching the
quantity of the Microfib Products in such Product Lot. Regardless of the size of
an Order, all Microfib Products representing a single Product Lot shall be
shipped together. SeaSpine will pay for the quantity of the Microfib Products
actually delivered. The quantity of the Microfib Products actually delivered
will not affect the firm Order for the Microfib Products if the difference in
quantity is not more than ten percent (10%). In the event that shipping Microfib
Product of a single Product Lot results in a shipment in excess of ten percent
(10%) of the Microfib Products in the Order, such excess shall be applied to the
Order for the subsequent month.

5.6 Supplemental Orders; Changes to Orders.

 

  a. If SeaSpine desires to order additional grams of Microfib Product in excess
of Orders for the Binding Forecast, including if any such proposed order would
result in Orders exceeding the applicable Maximum Quarterly Order, SeaSpine
shall notify Integra in writing, stating the grams of the Microfib Products
requested and the date by which delivery of such Microfib Products is desired.
Integra shall have no obligation to accept any such order, but if Integra
accepts any such request (or any portion thereof) in writing, SeaSpine shall be
obligated to purchase all such quantities as a firm Order hereunder.

 

  b. Except as otherwise expressly permitted hereunder, any Order(s) deriving
herefrom or related hereto may be changed, cancelled or amended only by written
agreement signed by both SeaSpine and Integra, setting forth the particular
changes to be made and the effect, if any, of such changes on the Prices and
time of delivery. SeaSpine may not cancel any Orders unless such cancellation is
expressly agreed to in writing by Integra. In the event of a cancellation that
is expressly agreed to in writing by Integra, Integra will advise SeaSpine of
the total charge for such cancellation, and SeaSpine agrees to pay such charges.
Certification of such costs by Integra’s independent public accountants shall be
conclusive on the Parties.

5.7 Acceptance and Agreement. ALL SALES AND ORDER(S) ARE SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT. NO VARIATION OF THESE TERMS AND CONDITIONS
WILL BE BINDING UPON INTEGRA UNLESS AGREED TO IN WRITING AND SIGNED BY AN
OFFICER OR OTHER AUTHORIZED REPRESENTATIVE OF INTEGRA. ANY ADDITIONAL OR
DIFFERENT TERMS,

 

6



--------------------------------------------------------------------------------

ADDITIONS, DELETIONS OR EXCEPTIONS PROPOSED BY SEASPINE (WHETHER IN A PURCHASE
ORDER, OTHER PRINTED FORM OR ELSEWHERE) ARE OBJECTED TO AND HEREBY REJECTED,
UNLESS SUCH TERMS, ADDITIONS, OR EXCEPTIONS ARE APPROVED SPECIFICALLY BY INTEGRA
IN WRITING AND SIGNED BY AN OFFICER OR OTHER AUTHORIZED REPRESENTATIVE OF
INTEGRA. No course of prior dealings or usage of trade shall be relevant to
supplement or explain any term used herein. Any clerical errors by Integra are
subject to correction.

5.8 Returns. The Microfib Products may not be returned unless resulting from a
Microfib Product recall, field correction or market withdrawal for which Integra
is responsible as provided in Section 8.6 or as permitted pursuant to
Section 5.9(c).

5.9 Delivery; Certificate; Inspection and Acceptance.

 

  a. Terms for the shipments of the Microfib Products will be FCA (Incoterms,
2010). SeaSpine shall pay shipping and freight costs, which will be added to the
invoice for each Order, and SeaSpine shall have the right to choose the carrier
so long as such choice complies with the shipping validation for the Microfib
Product. SeaSpine may designate the destination of Products to be delivered
hereunder so long as such destination complies with applicable Law. Delivery of
the Microfib Products to the carrier at Integra’s shipping point shall
constitute delivery to SeaSpine; SeaSpine shall bear all risk of loss or damage
in transit. However, Integra reserves the right, in its discretion, to change
the exact method of shipment and to make delivery in installments, all such
installments to be separately invoiced and paid for when due as provided in
Section 6.1, without regard to subsequent deliveries. Delay in delivery of any
installment within the parameters set forth in this Article 5 shall not relieve
SeaSpine’s obligations to accept remaining deliveries.

 

  b. Each shipment of the Microfib Products must be accompanied by final
Microfib Product testing and inspection results and a certificate, substantially
in the form attached as Exhibit E, signed by Integra stating that the Microfib
Products comply with the Specifications; the testing, inspections results and
certificate shall be set forth by Microfib Product serial number and must be
signed by Integra.

 

  c.

SeaSpine, upon receipt of the Microfib Products from Integra, shall have thirty
(30) days to inspect the Microfib Products with respect to whether or not they
comply with the Specifications. If the Microfib Products do not comply with the
Specifications, SeaSpine shall notify Integra and provide Integra with samples
of the nonconforming Microfib Products (to the extent SeaSpine deems possible)
along with such notice and provide Integra with the results of its inspection.
If Integra’s inspection confirms the Microfib Products do not comply with the
Specifications, then Integra, at its expense and at SeaSpine’s option, within
thirty (30) days following the completion of Integra’s investigation, will
either bring the Microfib Products in question into conformance with the
Specifications or replace the Microfib Products that failed to comply with the
Specifications, in either case,

 

7



--------------------------------------------------------------------------------

  at no additional charge to SeaSpine. If after inspection, Integra disagrees
with SeaSpine’s determination, the Parties shall submit samples of the Microfib
Product in question to a mutually acceptable independent testing laboratory for
evaluation to determine whether the Microfib Product complies with the
Specifications. The results of such evaluation shall be deemed conclusive of the
matter, and the non-prevailing party shall bear the costs of the evaluation.

6. PAYMENT AND TAXES:

6.1 Payment.

 

  a. Payment terms of an Order are net thirty (30) calendar days from the date
of invoice, unless otherwise stated. SeaSpine specifically waives any right for
any reason to withhold or set-off payments it owes to Integra hereunder, whether
available at law, in equity or otherwise under the laws, rules, regulations,
ordinances, decrees or orders of any governmental authority.

 

  b. SeaSpine agrees to pay all costs, including, but not limited to, reasonable
attorneys’ fees, accounting fees and other expenses of collection resulting from
any default by SeaSpine of any of the terms hereof.

6.2 Taxes and Other Charges. Any medical device tax, use tax, sales tax, excise
tax, duty, custom, inspection or testing fee, or any other tax, fee or charge of
any nature whatsoever imposed by any governmental authority, on or measured by
the transaction between SeaSpine and Integra, except for taxes of Integra’s
income, shall be paid by SeaSpine in addition to the Prices quoted or invoiced.
In the event Integra is required to pay any such tax, fee or charge, SeaSpine
shall reimburse Integra therefor; or SeaSpine shall provide Integra at the time
the applicable Order is submitted an exemption certificate or other document
acceptable to the authority imposing the tax, fee or charge.

7. SEASPINE GENERAL OBLIGATIONS:

7.1 Compliance. SeaSpine shall not (i) alter the Microfib Products other than
incorporating the Microfib Products into the Mozaik Products, (ii) pay, offer or
promise to pay, or authorize payment of any money, or give, offer or promise to
give, or authorize the giving of anything of value to any healthcare
professional in violation of any anti-kickback statutes, the AdvaMed Code, or
other applicable Laws or policies described herein, (iii) incur any obligation
in the name of or on behalf of Integra or (iv) make any warranty, representation
or guaranty to any third party with respect to any Microfib Product.

7.2 SeaSpine’s Use of the Microfib Products; Mozaik Products. The Microfib
Products are intended solely for inclusion in and subsequent resale as part of
SeaSpine’s Mozaik Product, and SeaSpine shall not sell the Microfib Products in
separate form. SeaSpine agrees to comply with all written instructions furnished
by Integra relating to the use of the Microfib Products and not misuse the
Microfib Products in any manner. SeaSpine warrants to Integra that (i) the
Mozaik Product will be marketed, promoted, stored and distributed in compliance
with

 

8



--------------------------------------------------------------------------------

applicable FDA regulations, applicable ISO and Current Good Manufacturing
Practices, (ii) the Mozaik Product will not be adulterated or misbranded within
the meaning of the Federal Food, Drug and Cosmetic Act and (iii) all facilities
used for storage and distribution of the Mozaik Products are FDA compliant.

8. SEASPINE REGULATORY AND QUALITY OBLIGATIONS:

8.1 Compliance with Laws. SeaSpine agrees to comply with: (i) the AdvaMed Code,
as modified from time to time and which is incorporated into SeaSpine’s
compliance policies, (ii) its responsibilities under the Safe Harbor Regulations
relating to program “fraud and abuse” promulgated under the Social Security Act
and Medicare and Medicaid Patient and Program Protection Act, (iii) its
compliance policies which are consistent with the AdvaMed Code, (iv) the U.S.
Foreign Corrupt Practices Act and any other applicable anti-bribery laws,
(v) all applicable laws, rules, ordinances, regulations, decrees and orders of
any governmental authority, including but not limited to, those related to the
advertising, promotion, sale and use of the Microfib Products or Mozaik
Products, privacy, health, safety and environmental matters and record-keeping
and reporting in compliance with all governmental authority regulations
(collectively, the “Laws”) for the Microfib Products or Mozaik Products (which
related records and reporting information shall be supplied to Integra promptly
upon request), and (vi) all internal policies and procedures of SeaSpine,
including without limitation, discount policies. SeaSpine further agrees to
notify Integra immediately upon receiving any notice with respect to a violation
or alleged violation of any of the above mentioned Laws and any other laws or
regulations, to the extent relating to the Microfib Products or Mozaik Products.

8.2 Recordkeeping. Each Party agrees to comply with the document retention
policy attached hereto as Exhibit F with respect to its activities hereunder.
Each Party shall make such records, to the extent relating to the Microfib
Products, available to the other Party immediately upon request for regulatory
purposes.

8.3 Review. Integra shall have the right to send its representatives to review,
during regular business hours and upon reasonable prior written notice,
SeaSpine’s marketing and regulatory records and files and all other records and
files related to the Microfib Products and related to SeaSpine’s compliance with
this Agreement. SeaSpine shall reasonably cooperate with Integra in such review
and any reasonable requests of Integra that result from such review by Integra.

8.4 Complaints.

 

  a. SeaSpine shall promptly (and in any event within one business day) report
to Integra (i) any accident, or incident involving the Mozaik Product (of which
it becomes aware) which results in personal injury or damage to property and is
related to the Microfib Products; (ii) any complaint involving the Mozaik
Product (of which it becomes aware), whether oral or written, that is related to
the Microfib Products; (iii) any defect in or condition of the Mozaik Product
(of which it becomes aware) that is related to the Microfib Products; or
(iv) any other fact or circumstance (of which it becomes aware) which may result
in a report to the FDA or other applicable regulatory authority or may result in
a violation or alleged violation of any applicable Law, that may relate to the
Microfib Product.

 

9



--------------------------------------------------------------------------------

  b. Integra shall promptly (and in any event, within one business day) report
to SeaSpine (i) any complaint involving the Microfib Product, whether oral or
written, that implicates the Mozaik Product and (ii) any defect in or condition
of the Microfib Product that implicates the Mozaik Product, in each case of
which Integra becomes aware.

 

  c. The Parties shall cooperate in the investigation and determination of the
cause of any of the foregoing accidents, incidents or complaints and shall make
available all statements, reports and tests made to investigate such accident or
incident. Furnishing such information and any investigation of such information
or incident report shall not in any way constitute any assumption of any
liability for such accident or incident by either Party.

 

  d. Except as otherwise provided in the DBM and OS Supply Agreement between the
parties or the Mozaik Supply Agreement between the Parties, each of even date
herewith, SeaSpine will be responsible for Medical Device Reporting per Title 21
CFR Part 803 or similar vigilance reporting requirements in the U.S., the
European Union and any other jurisdiction as related to the Mozaik Products and
as required by Laws where the Mozaik Product is marketed. Integra may file any
such reports with the FDA or other responsible regulatory authority (x) for the
Microfib Products and (y) for the Mozaik Products to the extent the underlying
issue may relate to the Microfib Products.

8.5 Governmental Authority. SeaSpine agrees to notify Integra within forty-eight
(48) hours of any audit or inspection by, or contact with, the FDA or other
regulatory authority that involves the Mozaik Product and is related to any
Microfib Product. SeaSpine agrees to provide Integra with a copy of the portion
of the audit or inspection report or contact document that relates to the Mozaik
Product and any response provided by SeaSpine, in each case that relate to the
Microfib Product.

8.6 Recall, etc. SeaSpine shall be entitled to execute a recall, field
correction or market withdrawal of the Mozaik Product, and either Party shall be
entitled to execute a recall, field correction or market withdrawal of the
Mozaik Product if related to the Microfib Products. The Parties agree to
cooperate with and reasonably assist each other in the event of a recall, field
notification or market withdrawal of the Microfib Product or the Mozaik Product.
SeaSpine agrees to pay for any recall, field notification and/or market
withdrawal related to the Mozaik Product, unless directly resulting from a
breach of the warranty set forth in Section 9.1(a)(ii), in which case Integra
agrees to pay all direct, documented, out-of-pocket costs of such recall, field
notification or market withdrawal. If either Party decides to execute a recall,
field notification or market withdrawal of the Mozaik Product, it shall promptly
notify the other Party of such action.

8.7 No Debarment. Integra certifies that neither it nor any of its employees has
been debarred under Section 306(a) or Section 306(b) of the Act and that no
debarred person will in

 

10



--------------------------------------------------------------------------------

the future be employed to manufacture the Microfib Products. Integra also
certifies that no person working in the manufacture of the Microfib Products has
a conviction that could lead to debarment under Section 306(a) or Section 306(b)
of the Act. Furthermore, Integra agrees to notify SeaSpine immediately of any
action toward conviction or debarment under Section 306(a) or Section 306(b) of
the Act of any person working in the manufacture of the Microfib Products.

8.8 Quality Agreement. Each Party (or an affiliate designee thereof) has entered
into the Quality Agreement attached as Exhibit G as of the Effective Date.

8.9 Compliance with Laws. Integra will manufacture the Microfib Products in
compliance with Laws applicable to the processing, storage, packaging, labeling
and shipment of the Microfib Products, as modified from time to time.

8.10 Quality Audits. Integra shall allow SeaSpine to perform quality audits at
its manufacturing facility for the Microfib Product during regular business
hours and upon reasonable prior written notice if SeaSpine has reasonable cause
to believe there is a quality issue affecting the Microfib Products that
implicates the Mozaik Products or as required by applicable Law. SeaSpine shall
provide Integra with a written report of all nonconformances to the
manufacturing procedures, storage and shipping procedures and test/inspection
procedures within thirty (30) days of identification, which non-conformances are
identified by SeaSpine during quality audits.

8.11 Additional Regulatory Matters.

 

  a. SeaSpine shall have sole responsibility for obtaining all required
consents, licenses, authorizations and approvals for the manufacture, use and
sale of the Mozaik Product worldwide, and such consents, licenses,
authorizations and approvals shall be held in the name of SeaSpine or its
designee, except as provided in the DBM and OS Supply Agreement between the
Parties or the Mozaik Supply Agreement between the Parties, each of even date
herewith.

 

  b. Integra shall reasonably assist SeaSpine in accordance with Section 8.11(a)
by providing information related to the Microfib Products when necessary to
obtain any consents, licenses, authorizations or approvals, provided that
SeaSpine shall reimburse Integra for its costs and expenses associated with
Integra’s assistance in providing information related to the Microfib Products
in obtaining or maintaining consents, licenses, authorizations or approvals for
the Mozaik Product at a per hour charge of $200. Integra will provide the FDA or
other applicable regulatory authority with access to Integra’s files related to
the Microfib Products, but shall not be obligated to permit SeaSpine or any
foreign governmental regulatory agency to review certain confidential files,
including without limitation, the design history files or processing information
for the Microfib Product.

 

11



--------------------------------------------------------------------------------

9. INTEGRA LIMITED WARRANTY; CERTAIN OBLIGATIONS:

9.1 Limited Warranty

 

  a. Integra warrants to SeaSpine that (i) it will convey good title to all
Microfib Products delivered to SeaSpine, free from any security interest, liens
or other encumbrances, and (ii) the Microfib Products manufactured hereunder
shall be manufactured in compliance with the then-current Specifications at the
time of shipment from Integra’s facilities. Except as set forth in Section 8.6,
SeaSpine’s sole remedy, and Integra’s sole obligation, in the event of a breach
by Integra of the warranty set forth in clause (ii) above is as set forth in
Section 5.9(c).

 

  b. The limited warranty set forth in Section 9.1(a) is the sole warranty
Integra makes regarding the Microfib Products. THIS WARRANTY IS EXCLUSIVE AND
INTEGRA HEREBY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WRITTEN OR
ORAL, INCLUDING WITHOUT LIMITATION, (I) ANY IMPLIED WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR APPLICATION, OR WARRANTY OF QUALITY, OTHER
THAN THOSE EXPRESSLY SET FORTH IN THE ATTACHED WARRANTY, OR (II) ANY IMPLIED
WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING, OR USAGE OF
TRADE OR (III) WARRANTIES OF NON-INFRINGEMENT. SEASPINE UNDERSTANDS THAT NO
EMPLOYEE, OFFICER, AGENT OR REPRESENTATIVE OF INTEGRA IS AUTHORIZED IN ANY WAY
TO MAKE ANY STATEMENT TO THE CONTRARY WHICH SHALL BE BINDING ON INTEGRA OR TO
ASSUME FOR INTEGRA ANY OTHER LIABILITY IN CONNECTION WITH THE MICROFIB PRODUCTS.

 

  c. The warranty set forth in Section 9.1(a)(ii) shall not apply to, and
Integra shall not be responsible for, any loss or damages arising in connection
with the purchase or use of any Microfib Product (i) which has been modified by
anyone other than an authorized service representative of Integra, or (ii) which
has been altered in any way so as, in Integra’s judgment, to affect its
stability or reliability, or which has been subject to misuse, negligence or
accident, or (iii) which has been subject to improper or negligent installation,
storage or handling, or (iv) which has been subject to improper cleaning,
sterilization or maintenance, or (v) which has been subject to accidental damage
arising from acts of God, electrical power damage, equipment malfunction,
unusual stress, unreasonable operating procedures or abnormal or extreme
operating conditions or (vi) which has been used otherwise than in accordance
with the instructions furnished by Integra.

9.2 Integra Non-Compete; Sale by Integra.

 

  a.

For the period from the Effective Date through the earlier of (i) the fifth
anniversary of the Effective Date and (ii) one year after the effectiveness of
the termination of this Agreement by Integra pursuant to Section 4.2(a) (Breach)
or Section 4.2(c) (Bankruptcy, etc.) (such period, the “Restricted Period”),
provided, that the Restricted Period shall be extended thereafter for such
period as Integra is

 

12



--------------------------------------------------------------------------------

  supplying Mozaik Restricted Products to SeaSpine, provided, further, that in
no event shall the Restricted Period exceed seven (7) years. Integra shall and
shall cause its affiliates not to manufacture, have manufactured, distribute or
otherwise sell any product substantially similar to the Mozaik Restricted
Products for use in spine surgery (“Field”) for or to any third party, including
the entities set forth in Exhibit H, other than for or to SeaSpine and its
affiliates and other than as set forth in Exhibit H. For purposes of this
Section 9.2, “Mozaik Restricted Products” means the ceramic collagen matrix
products marketed under the Mozaik brand, including Mozaik Strip, Mozaik Putty,
and Mozaik Moldable Morsels, and all equivalent products (x) marketed under
spine brands or (y) provided to third parties on a private label basis, in each
case on the Effective Date, and any next generation successor version of any of
the foregoing products. Notwithstanding the foregoing, nothing contained in this
Section 9.2 shall prohibit Integra or its affiliates from acquiring (through
merger, stock purchase, purchase of assets or otherwise) ownership of, or any
equity interest in, any entity or business that manufactures, distributes or
otherwise sells any product substantially similar to the Mozaik Restricted
Product for use in the Field, provided that during the Restricted Period,
Integra shall not, and shall cause its affiliates not to, use any of the
Licensed Intellectual Property, (as such term is defined in that certain License
Agreement attached hereto as Exhibit I) or any Confidential Information of
SeaSpine in the manufacture, distribution, or sale of such acquired products.

 

  b. For clarity’s sake, (i) Integra and its affiliates may at any time
manufacture, have manufactured, distribute and otherwise sell the Microfib
Products and any products substantially similar thereto, (ii) Integra and its
affiliates may at any time manufacture, have manufactured, distribute and
otherwise sell any product substantially similar to any Mozaik Restricted
Product for use in any field, including without limitation the Foot and Ankle
Reconstruction Surgery Field and other uses in reconstruction surgery, other
than the Field. “Foot and Ankle Reconstruction Surgery Field” means the design,
manufacture, marketing and distribution of products and services used to modify
the structural and functional characteristics of the lower extremity and small
bone neuromuscular and skeletal system to control, guide, limit, heal or
immobilize the lower extremity, joint or body segment for a particular medical
or clinical reason.

 

  c. Except as set forth in Section 9.2(a), Integra may itself manufacture, have
manufactured, distribute, sell, distribute, license and otherwise make available
to third parties products that are substantially similar to the Microfib
Products, the Mozaik Restricted Products or the Mozaik Products.

10. CONFIDENTIALITY AND OWNERSHIP:

10.1 Confidential Information. Each Party agrees that it shall not during the
Term and anytime thereafter, directly or indirectly, without the prior written
consent of the other Party, disclose to any third party, pursuant to a press
release or otherwise, any Confidential Information of the other Party. As used
herein, “Confidential Information” of a Party means information

 

13



--------------------------------------------------------------------------------

possessed by such Party, or its affiliates, that relates to the other Party’s
business or, in the case of SeaSpine as the receiving Party, the Microfib
Products (which may include information of third parties as to which either
Integra or SeaSpine and their respective affiliates has a confidential
arrangement or understanding), whether that information is written or oral,
however acquired. Notwithstanding the foregoing, Confidential Information does
not include any such information that as of the date of disclosure to, or
acquisition by, the receiving Party was (i) obtained by the receiving Party from
a third party with no obligation of confidentiality to the disclosing Party or
its affiliates, (ii) disclosed in published literature, (iii) generally
available to the industry or (iv) known to the receiving Party without any
obligation to keep it confidential or any restriction on its use and such
knowledge can be substantiated by reasonable documentation. Confidential
Information shall additionally include the existence and terms of this Agreement
and the business relationship established hereunder, together with any documents
or data prepared by any of the Parties that reflect such information. Each Party
further agrees that it shall not, directly or indirectly, without the prior
written consent of the other Party, use any of the Confidential Information of
the other Party for any reason or purpose, including, in the case of SeaSpine as
the receiving Party, to reverse engineer any Microfib Product, other than as
contemplated by this Agreement.

10.2 Degree of Care. Notwithstanding Section 10.1, each Party may disclose
Confidential Information received pursuant to this Agreement to its directors,
officers, employees, consultants, attorneys and accountants and other agents and
representatives, but not to any other third party, provided, however, that all
such access is limited to those that have a need-to-know in connection with the
business relationship established hereunder, and further provided that such
persons and entities are obligated to hold the Confidential Information in
confidence in accordance with restrictions and procedures no less stringent than
provided for herein. Each Party shall be responsible for any breach of this
Section 10 by its directors, officers, employees, consultants, attorneys and
accountants and other agents and representatives. Each Party covenants that it
shall exercise the same degree of care with respect to the other Party’s
Confidential Information as it would its own Confidential Information, and, in
any event, shall exercise no less than a reasonable degree of care.
Notwithstanding the foregoing, a Party may disclose the Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary in the context of preparation and filing of regulatory documents
(including, without limitation, governmental approvals) to regulatory
authorities in connection with the Microfib Products pursuant to this Agreement,
provided that the disclosing Party notify the other Party in writing of such
disclosure and the disclosing Party requests confidential treatment of such
disclosure to the extent confidential treatment is reasonably available to such
Party.

10.3 Remedies. The Parties understand and agree that this Section 10 is
reasonable and necessary to protect the Parties respective business interests.
The Parties further agree that the other may suffer irreparable harm from a
breach of this Section 10. Thus, in addition to any other rights or remedies,
all of which shall be deemed cumulative, a Party shall be entitled to pursue
injunctive relief to enforce the terms of this Section 10 without the necessity
of proof of damages or the posting of a bond or other security.

 

14



--------------------------------------------------------------------------------

10.4 Disclosure Required by Law. Notwithstanding Section 10.1, a receiving Party
may disclose Confidential Information if such information is required by Law to
be disclosed in response to a valid order of a court of competent jurisdiction
or authorized governmental authority, provided that the receiving Party must
give the other Party prompt written notice and seek to obtain or allow for and
reasonably cooperate with the other Party to seek to obtain a protective order
prior to such disclosure. In any event, a receiving Party shall disclose only
that portion of the Confidential Information which is legally required and will
use all commercially reasonable efforts to assure that confidential treatment is
accorded any Confidential Information.

10.5 Return of Copies. Upon termination of this Agreement, each Party shall,
upon the written request of the other Party, return all copies, whether in
paper, electronic, or other format, of all Confidential Information received by
it from the other Party which contain the other Party’s Confidential
Information, except that one copy thereof may be retained solely for archival or
regulatory compliance purposes.

10.6 Intellectual Property.

 

  a. Integra, its licensors and/or their respective affiliates are and shall
remain the exclusive owner(s) of all intellectual property rights related to the
Microfib Products and to Integra’s business, including all intellectual property
rights pertaining to inventions, developments or improvements made in the course
of the manufacturing of the Microfib Products hereunder.

 

  b. SeaSpine, its licensors and/or their respective affiliates are and shall
remain the exclusive owner(s) of all intellectual property rights owned or
licensed by SeaSpine or any subsidiary thereof, as of the Effective Date, after
giving effect to the spin-off of SeaSpine by Integra, in each case related to
the Mozaik Restricted Products, excluding any trademark rights and product
registrations (including 510(k) clearances) relating thereto owned by Integra or
its affiliates as of the Effective Date.

 

  c. SeaSpine agrees not to, and not to authorize a third party to, infringe,
misappropriate or violate any intellectual property rights of Integra, its
licensors, or their respective affiliates. For purposes of this Agreement,
“intellectual property rights” includes, without limitation, (i) all registered
or unregistered trademarks, patents, designs or inventions; (ii) all rights in
products including product registrations; (iii) copyrights, moral rights,
know-how and Confidential Information; and (iv) any similar rights worldwide, or
the right to apply for any such rights.

 

  d. Each Party will comply with the terms of the agreement set forth on Exhibit
J hereto.

 

  e.

Except as provided in the Mozaik Supply Agreement, of even date herewith,
between the Parties, SeaSpine shall have no right to use any Integra trademark,
except that SeaSpine shall have the right to reference Integra as the source of
the

 

15



--------------------------------------------------------------------------------

  Microfib Product in the Mozaik Product in SeaSpine’s regulatory filings. Any
such references shall be provided to Integra in writing for review and written
approval prior to their use, disclosure or publication by SeaSpine.

11. GENERAL:

11.1 Notices. All notices, approvals, and other communications required or
permitted herein shall be in writing and shall be delivered personally (which
shall include delivery by courier or overnight delivery service) or sent by
certified or registered mail, postage prepaid, return receipt requested.

 

If to Integra: Integra LifeSciences Corporation ATTN: David Hoffman 311
Enterprise Drive, Plainsboro, NJ 08536 With required copy to:            
Integra LifeSciences Corporation ATTN: General Counsel 311 Enterprise Drive,
Plainsboro, NJ 08536 If to SeaSpine: SeaSpine Orthopedics Corporation ATTN:
Brian Baker 2 Goodyear, Suite A, Irvine, CA 92618 With required copy to:
SeaSpine Orthopedics Corporation ATTN: Colin Smith 2384 La Mirada Drive, Vista,
CA 92081 With required copy to: SeaSpine Orthopedics Corporation ATTN: General
Counsel 2384 La Mirada Drive, Vista, CA 92081

Either Party may change its address for notice purposes by providing written
notice of the change of address to the other Party.

11.2 Insurance. Each Party will comply with the insurance obligations for such
Party set forth in Exhibit K.

11.3 Limitation of Liability. NEITHER PARTY NOR ANY OF ITS DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR AFFILIATES SHALL IN ANY EVENT BE LIABLE FOR INCIDENTAL,
EXEMPLARY, INDIRECT, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES, OF ANY KIND
RESULTING FROM ANY USE OR FAILURE OR ACQUISITION OF THE MICROFIB PRODUCTS,
WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT
LIABILITY OR OTHER TORT, OR OTHERWISE, ARISING OUT OF THIS AGREEMENT (EVEN IF
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES) INCLUDING WITHOUT

 

16



--------------------------------------------------------------------------------

LIMITATION, LIABILITY FOR LOSS OF USE, LOSS OF WORK IN PROGRESS, DOWN TIME, LOSS
OF REVENUE OR PROFITS, FAILURE TO REALIZE SAVINGS, LOSS OF PRODUCTS OR OTHER USE
OR ANY LIABILITY TO A THIRD PARTY ON ACCOUNT OF SUCH LOSS OF PRODUCTS, OR FOR
ANY LABOR OR ANY OTHER EXPENSE, DAMAGE OR LOSS OCCASIONED BY SUCH PRODUCT,
EXCEPT TO THE EXTENT ARISING OUT OF A PARTY’S BREACH OF ITS CONFIDENTIALITY AND
NON-USE OBLIGATIONS HEREUNDER OR A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER
SECTION 11.4 OF THIS AGREEMENT. EXCEPT IN THE CASE OF A CLAIM FOR THIRD PARTY
INDEMNIFICATION UNDER SECTION 11.4(B) OF THIS AGREEMENT, INTEGRA’S LIABILITY IN
THE AGGREGATE INCLUDING THE LIABILITY OF INTEGRA’S DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS AND AFFILIATES, WITH RESPECT TO PERFORMANCE OR NON-PERFORMANCE
OF THIS AGREEMENT AND ANY INTEGRA PRODUCTS OR OTHER ITEMS FURNISHED UNDER THIS
AGREEMENT (WHETHER IN TORT, CONTRACT OR OTHERWISE, AND NOTWITHSTANDING ANY
FAULT, NEGLIGENCE WHETHER ACTIVE, PASSIVE OR IMPUTED OR STRICT LIABILITY OF
INTEGRA) SHALL IN NO EVENT EXCEED ONE MILLION DOLLARS ($1,000,000).

11.4 Indemnity.

 

  a. SeaSpine shall indemnify and defend Integra and its affiliates and their
respective directors, officers, members, employees, counsel, agents and
representatives and the successors and permitted assigns of any of the foregoing
(the “Integra Indemnitees”) and hold the Integra Indemnitees harmless from and
against any and all claims, demands, actions, liabilities, damages, losses ,
judgments, costs or expenses (including interest and penalties and reasonable
attorneys’ fees and professional fees and expenses of litigation) (collectively,
“Claims”) of third parties to the extent arising out of, in connection with, or
resulting from (i) the design, manufacture, marketing, sale, distribution, use
or promotion of the Mozaik Product incorporating the Microfib Products, except
to the extent such claims result from a breach of the warranty set forth in
Section 9.1(a)(ii); (ii) the bodily injury, property damage or any other damages
or injury caused in whole or in part, by any use of the Microfib Product in
conjunction with the Mozaik Product unless such claims are a direct result of
the failure of the Microfib Products to have been manufactured in compliance
with the then-current Specifications at the time of shipment from Integra’s
facilities; (iii) SeaSpine’s breach of any representation, warranty or covenant
contained in this Agreement; (iv) the negligence or willful misconduct of
SeaSpine; or (v) any claims relating to the misappropriation or infringement of
a third party’s intellectual property rights related to the Mozaik Products,
except to the extent such claims relate solely to the Microfib Product.

 

  b.

Integra shall indemnify, defend and hold harmless SeaSpine and its affiliates
and their respective directors, officers, members, employees, counsel, agents
and representatives and the successors and permitted assigns of any of the
foregoing (the “SeaSpine Indemnitees”) and hold the SeaSpine Indemnitees
harmless from

 

17



--------------------------------------------------------------------------------

  and against any and all Claims of third parties to the extent arising out of,
in connection with, or resulting from (i) the negligence or willful misconduct
of Integra, except to the extent that SeaSpine is obligated to indemnify Integra
for any of the foregoing third party Claims as provided in Section 11.4(a)
(including those third party Claims caused, in whole or in part, by the
negligence or willful misconduct of SeaSpine), (ii) the failure of the Microfib
Products to have been manufactured in compliance with the then-current
Specifications at the time of shipment from Integra’s facilities or (iii) any
claims relating to the misappropriation or infringement of a third party’s
intellectual property rights to the extent solely related to the Microfib
Products.

 

  c. In any case in which claims arise out of or are caused by both Integra’s
negligence and SeaSpine’s negligence, a comparative negligence standard shall
apply with respect to the Parties’ enumerated obligations under this Section
11.4.

 

  d. A Party that intends to claim indemnification under this Agreement (the
“Indemnitee”) for third party Claims shall promptly notify the other Party (the
“Indemnitor”) in writing of such Claim in respect of which the Indemnitee or its
affiliates, directors, officers, members, employees, counsel, agents or
representatives intends to claim such indemnification, and the Indemnitor, at
its cost and expense, shall have the right to participate in, and to the extent
the Indemnitor so desires, to assume the defense thereof with counsel mutually
satisfactory to the Parties; provided, however, that an Indemnitee shall have
the right to retain its own counsel, with the fees and expenses to be paid by
the Indemnitor, if such Indemnitee’s outside counsel advises that representation
of such Indemnitee by the counsel retained by the Indemnitor would be
inappropriate due to actual or potential conflicts of interests between such
Indemnitee and the other Party represented by such counsel in such proceeding.
The Indemnitor shall control the defense and/or settlement of any such Claims,
and this indemnity agreement shall not apply to amounts paid in connection with
any Claims if such payments are made by the Indemnitee without the consent of
the Indemnitor; provided, however, that the Indemnitor shall not enter into any
settlement that admits fault, wrongdoing or damages without the Indemnitee’s
written consent, such consent not to be unreasonably withheld, delayed or
conditioned. For clarity, any Claims that relate solely to the payment of
monetary damages may be settled or otherwise disposed of on such terms as the
Indemnitor, in its sole discretion, shall deem appropriate. The failure to
deliver written notice to the Indemnitor within a reasonable time after the
commencement of any Claim, if and to the extent prejudicial to its ability to
defend such Claim, shall to such extent relieve such Indemnitor of any liability
to the Indemnitee under this Section 11.4. At the Indemnitor’s request and
expense, the Indemnitee and its employees and agents shall reasonably cooperate
with the Indemnitor and its legal representatives in the investigation of any
Claims covered by this indemnification and provide full information with respect
thereto.

 

18



--------------------------------------------------------------------------------

THE PARTIES ACKNOWLEDGE THAT INTEGRA SHALL NOT HAVE CONTROL OVER THE USES TO
WHICH THE MICROFIB PRODUCT WILL BE DEVOTED WITHIN THE MOZAIK PRODUCT OR OVER ITS
USE, STORAGE, HANDLING, DISTRIBUTION OR APPLICATION AFTER SHIPMENT FROM
INTEGRA’S FACILITY. SEASPINE ASSUMES FULL RESPONSIBILITY WITH RESPECT TO THE USE
OF THE MICROFIB PRODUCTS, AND IT IS MUTUALLY AGREED THAT INTEGRA ASSUMES NO
LIABILITIES OF ANY KIND WITH RESPECT TO THE USE BY SEASPINE OR ANY THIRD PARTY
OF THE MICROFIB PRODUCT IN ANY MOZAIK PRODUCT.

12. MISCELLANEOUS:

12.1 Independent Contractors. This Agreement shall not constitute, and is not
intended to constitute, either Party as an employee, agent, partner or legal
representative of the other Party for any purpose, or give either Party any
right to supervise or direct the functions of the other Party. Neither Party
shall have authority to act for or obligate the other Party in any way or to
extend any representation or warranty on behalf of the other Party. Each Party
agrees to perform under this Agreement solely as an independent contractor and
neither Party shall have any right, power, or authority, nor shall they
represent themselves as having any authority to assume, create, or incur any
expense, liability or obligation, express or implied, on behalf of the other
Party, or otherwise act as an agent for the other Party for any purpose. Each
Party agrees not to permit its employees or agents to do anything that might be
construed or interpreted as acts of the other Party.

12.2 Integration. This Agreement, including its Exhibits, sets forth all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties and supersedes all prior discussions,
negotiations and agreements between the Parties concerning the subject matter
hereof. Integra and SeaSpine agree that nothing in any SeaSpine purchase order
or other document submitted pursuant to this Agreement shall in any way modify
or add to the terms and conditions set forth in this Agreement (except for
identification of the Microfib Products, quantity and delivery date consistent
with this Agreement). Except as expressly set forth in this Agreement, no
subsequent modification or addition to this Agreement shall be binding upon the
Parties unless reduced to writing and signed by the respective authorized
officers of the Parties.

12.3 Waiver. Integra’s failure to strictly enforce any term or condition stated
herein or exercise any right arising hereunder shall not constitute a waiver of
Integra’s right to enforce such terms or conditions or exercise such right
thereafter. All of Integra’s rights and remedies against SeaSpine with regard to
this Agreement are cumulative and are in addition to any other rights and
remedies Integra may have at law or in equity. No waiver by either Party of any
condition or term in any one or more instances shall be construed as a
continuing waiver of such condition or term or of another condition or term.

12.4 Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the Parties, and their respective successors and permitted assigns.
Neither Party may transfer

 

19



--------------------------------------------------------------------------------

or assign this Agreement, in whole or in part, without the prior written consent
of the other Party, except that either Party may transfer or assign this
Agreement, in whole or in part, without the prior written consent of the other
Party, to any affiliate and to any successor to substantially all of its
business or assets to which this Agreement relates, whether by merger, sale of
assets, sale of stock, reorganization or otherwise, without the consent of the
other Party.

12.5 Severability. If any provisions of this Agreement should be or become fully
or partly invalid or unenforceable for any reason whatsoever or violate any
applicable Law, this Agreement is to be considered divisible as to such
provision and the Parties shall negotiate in good faith a valid or enforceable
substitute provision that most nearly reflects the original intent of the
Parties and all other provisions hereof shall remain in full force and effect.
Moreover, if one or more of the provisions contained in this Agreement shall for
any reason be held to be excessively broad as to scope, activity or subject so
as to be unenforceable at law, such provision or provisions shall be construed
by the appropriate judicial body by limiting and reducing it or them, so as to
be enforceable to the maximum extent compatible with the applicable Law as it
shall then appear.

12.6 Force Majeure. Except with respect to the payment of money, neither Party
shall be liable for any failure or delay in performance under this Agreement if
either Party is prevented from performing any of its obligations hereunder due
to any cause which is beyond the non-performing Party’s reasonable control,
including, without limitation, fire, explosion, earthquake, flood, acts of war,
terrorism, or other acts of God; acts, regulations or laws or application
thereof;, war or civil commotion; strike, lock-out or labor disturbances; or
failure of public utilities or common carrier, embargo or other governmental
action or request, equipment failure, shortage of raw materials or inability to
obtain labor, fuel, materials supplies or power at reasonable prices (a “Force
Majeure Event”), such non-performing Party shall promptly give notice thereof to
the other Party and shall use reasonable commercial efforts to cure or correct
any such Force Majeure Event and to resume performance of its affected
obligations as soon as possible.

12.7 Choice of Law; Venue; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New Jersey without reference to its conflict of laws provisions. In the event of
a dispute arising from this Agreement the Parties agree that the state and
federal courts of the State of New Jersey shall have exclusive jurisdiction over
any litigation or proceeding. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

12.8 Survival. Any provision of this Agreement that contemplates performance or
observance subsequent to any termination or expiration of this Agreement (in
whole or in part) shall survive any termination or expiration of this Agreement
(in whole or in part, as applicable) and continue in full force and effect.
Without limiting the foregoing, Articles 7, 8, 10, 11 and 12 and Sections 4.3,
4.4, and 9.2 of this Agreement shall survive the expiration or termination of
this Agreement.

 

20



--------------------------------------------------------------------------------

12.9 Section Headings. Section headings herein are for convenience only, are not
part of the terms and conditions and shall not affect their interpretation.

12.10 Ambiguities. Ambiguities, if any, in this Agreement shall not be construed
against any Party irrespective of which Party may be deemed to have authored the
ambiguous provision.

12.11 Counterparts. This Agreement may be executed in any number of
counterparts, or facsimile or .pdf scanned versions, each of which shall be
considered to be an original instrument and to be effective as of the Effective
Date.

(Signature Page Follows)

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

 

SEASPINE ORTHOPEDICS CORPORATION By:

/s/ Keith C. Valentine

Name:

Keith C. Valentine

Title:

Chief Executive Officer

INTEGRA LIFESCIENCES CORPORATION By:

/s/ Peter J. Arduini

Name:

Peter J. Arduini

Title:

President and Chief Executive Officer